DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Applicant's amendment filed 01/28/2021 has been entered.  Currently, claims 1 and 2 are pending.


Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 2, the Examiner does not find support for the magnitude of deflection being “55 mm or less” in the specification as originally filed.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (5,532,202).
With regard to claim 1, Yoshida teaches a sublimation thermal transfer sheet having a substrate sheet and magenta, yellow and cyan dyes formed successively on the substrate (col. 5, lines 13-17).  The yellow dye layer may entirely comprise the dye colorant of formula (17), wherein the taught substituents taught overlap with the substituents claimed (col. 5, lines 18-53).  The magenta layer may comprise the dye of formula (A) in mixture with the dye of formula (6), wherein an example of such a dye is (6-1) or (6-2) in the examples (col. 2, lines 1-10 and 39-55, col. 3, lines 30-38 and col. 11, lines 38-54).  The dye of formula (6) can be used at 25 to 400 parts by weight relative to 100 parts by weight of the dye of formula (A); however, Yoshida does not specifically teach a thermal transfer sheet using the specific dyes with the mass percentages claimed.
Given that there is overlap in the mass percentages and all of the specific dyes are taught in Yoshida, a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one having ordinary skill in the art to have mixed 100 parts to 400 parts by weight of the magenta dye of formula (6) with 100 parts by weight of the dye of formula (A) as these are overlapping ranges with the prior art.  This would read on a mass percent of from 50% to 20%.  Additionally, it would have been obvious to have used the specific magenta and yellow dyes in a single thermal transfer sheet as all of these dyes are specifically taught in Yoshida.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (5,532,202) in view of Kuroda (JP 2006-139533.
Yoshida renders obvious all of the limitations of claim 1 above.  He also teaches that the image receiver may be films or molded products, such as PVC (col. 8, lines 29-47); however, Yoshida does not specifically teach that the transfer receiver article is a card material having the property claimed.
Kuroda teaches that it is known to sublimation transfer print an identification card made of PVC [0004], [0050], and [0051].
Since Yoshida and Kuroda are both drawn to sublimation transfer printing, it would have been obvious to have combined the known sublimation thermal transfer sheet of Yoshida with the sublimation thermal transfer receiver sheet of Kuroda.  The results of such a combination would have been predictable; further each of the elements would have performed the same in combination as they had separately.
.


Response to Arguments
Applicant’s arguments, see Remarks, filed 01/28/2021, with respect to the previous objections and the 112(b) rejections have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
Applicants argue that Yoshida do not teach or suggest the dye of formula Y-I being present at a ratio of 70% by mass or more relative to the total mass of all the colorants in the yellow colorant layer.
The Examiner respectfully disagrees and notes that the Examiner specifically stated in his rejection that the yellow dye layer of Yoshida “may entirely comprise the dye colorant of formula (17)”.  This can be seen at col. 5, lines 17-22 of Yoshida, wherein, in referring to dye (17), Yoshida states that “[t]hese dyes each may be used alone”.  When the dye of formula (17) is used alone in a layer, this would represent it being present at 100% by mass relative to all colorants in the layer, which reads on the limitations of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796